DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that applicant did NOT file an information disclosure statement. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they are so small as to be illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
Examples of some unclear, inexact or verbose terms used in the specification are: “P/La” in paragraph [0005], “WB” and “LN-WB” in paragraphs [0021]-[0028], [0036], [0040], [0043], [0055]-[0062], [0068] etc.. Applicant has NOT defined what said terms stand for. 
Furthermore, the equations (1) through (4), as set forth in paragraphs [0063]-[0065] and [0069] are totally illegible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is indefinite in regards to what is meant by the phrase “nanorod/walnut shell biochar” as set forth in line 1 of the claim. Specifically what does “nanorod” mean in relation to the produced walnut shell biochar?
Claims 2-6 are also rejected here because they are dependent on rejected independent claim 1. 

Claims Free of Prior-Art Rejections
Claims 1-6 are free of any prior-art rejections because no prior-art reference, or combination of prior-art references, teach or suggest applicant’s claimed preparation method of La(OH)3 nanorod/walnut shell biochar composite material. Some relevant prior-art references are set forth below.

1) CN109759017 A as Abstracted by DERWENT-ACC-NO: 2019-465060 discloses preparing modified bio-char comprises taking walnut shell, strong acid and strong alkali as raw material, pre-treating walnut shell, carrying out oxygen barrier carbonization, acid modification, base modification, washing and drying. 
	Preferred Components: The strong acid is nitric acid, hydrochloric acid, sulfuric acid, potassium permanganate and the strong alkali is potassium hydroxide, sodium hydroxide and barium hydroxide. The strong acid is preferably a nitric acid solution having a mass concentration of 5-7 mol/l, and the walnut shell biochar and nitric acid has mass and volume ratio of 1:10-12, and the strong alkali is potassium hydroxide solution having a mass concentration of 20-25%, and the mass and volume ratio of the walnut shell biochar and potassium hydroxide solution is 1:10-12. Preferred Method: The pre-treatment of the walnut shell comprises removing the surface impurities from the collected walnut shell, and then washing with water, placing in a blast drying oven, and setting at 60-80 degrees C for 18-24 hours , taking out, placing in a universal crusher and crushing through a 10-20 mesh sieve to obtain fine particles of walnut shell. The method for preparing walnut shell biochar have an excellent pore structure comprises the oxygen barrier carbonization is a fine particle of the walnut shell obtained by the pretreatment, placing in a crucible for compaction, covering with a lid, and placing in a tube furnace with nitrogen as a protective gas, heating at 300-500 degrees C at a heating rate of 5-10 degrees C /minute, carrying out carbonization for 2-4 hours, and then cooling at 25-30 degrees C at a cooling rate of 5-10 degrees C/minutes, and then taking out, rinsing with distilled water to remove ash until the washing liquid is neutral, then placing in a blast drying oven, setting the temperature at 60-80 degrees C for 18-24 hours and taking out. The method for improving the adsorption performance of the walnut shell biochar on the heavy metal comprises subjecting the walnut shell biochar material prepared above needs to acid modification and alkali modification successively to obtain walnut shell biochar material. placing in a strong acid liquid, setting the stirring speed at 360-400 revolutions/minute and stirring continuously for 2-3 hours, stirring the mixture, then soaking for 22-26 hours, filtering, collecting the filter cake, rinsing repeatedly with distilled water to neutral, then setting in the vacuum drying oven under -0.05 to -0.08 MPa at 55-60 degrees C, and the drying out to constant weight. The alkali modification is carried out after the acid modification by placing walnut shell biochar in the strong alkali liquid, setting stirring speed at 360-400/ revolutions for continuous stirring for 2-3 hours, and then the stirring and soaking for 22-26 hours, filtering, collecting the filter cake, rinsing repeatedly with distilled water to neutral, then placing in vacuum drying oven, setting vacuum degree under -0.05-0.08MPa at 55-60 degrees C, packaging and sealing.
	As seen from the above description, CN109759017 A as Abstracted by DERWENT-ACC-NO: 2019-465060, has no disclosure of any kind to Applicant’s claimed preparation method of wherein lanthanum chloride and sodium hydroxide are simultaneously added to walnut shell biochar to form a lanthanum chloride biochar composite. 

2) CN 106219544 A as abstracted by DERWENT-ACC-NO: 2016-802929 discloses preparing wood activated carbon containing lanthanum comprises (i) mixing lanthanum compound, alkaline earth metal compound and plant material powder to obtain mixture, (ii) carrying out carbonization of step (i) obtained mixture at 380-580 degrees C to obtain first carbonized product, (iii) carbonizing first carbonized product at 620-780 degrees C, then cooling to room temperature to obtain second carbonized product, (iv) grinding second carbonized product into carbon powder, mixing with alkali metal compound, and activating at 350-800 degrees C to obtain activated product, and (v) processing activated product to obtain final product.
	Preferred Components: In step (i), lanthanum compound is lanthanum chloride, lanthanum nitrate, lanthanum sulfate, lanthanum carbonate or lanthanum oxide. In step (i), alkaline earth metal compound is alkaline earth metal oxides, hydroxides, chlorides, bromide, iodide, fluoride, phosphate, carbonates, sulfides, sulfates or nitrates. In step (i), plant material powder is wood chips, bamboo powder, coconut shell powder, walnut shell powder, cotton shell powder, palm shell powder, bagasse powder or Crataegus punctata powder, and its particle size is 5-500 mesh. In step (i), mass ratio between lanthanum compounds, alkaline earth metal compounds and plant material powders is 0.1-3:2-10:100. In step (iv), alkali metal compound is sodium hydroxide or potassium hydroxide, and amount of alkali metal compound is 2-5 times the amount of carbon powder. The wood activated carbon particle size is 5-500 mu m, specific surface area is 600-2900 m2/g, and it contains 0.1-0.95 wt.% lanthanum. Preferred Method: The method further comprises (i) mixing lanthanum compound, alkaline earth metal compound with plant material powder to obtain mixture, (ii) heating step (i) obtained mixture to 380-580 degrees C at a heating rate of 6-20 degrees C/hour, and insulating for 5-20 hours to obtain first carbonized product, and (iii) heating first carbonization product to 620-780 degrees C at a heating rate of 30-80 degrees C/hour, insulating for 0.5-3 hours, then cooling to room temperature naturally to obtain second carbonized product. The step (iv) further includes grinding second carbonized product into carbon powder having particle size of 5-500 microns, then mixing carbon powder with alkali metal compound, adding into container, placing the container in activating furnace, heating to 350-550 degrees C at a heating rate of 3-10 degrees C/minute, insulating for 30-100 minutes, then heating to 750-850 degrees C for 10-60 minute, then cooling to room temperature under atmosphere of inert gas to obtain activated product. The method further includes (v) neutralizing activated product using 0.6-3 mol/l hydrochloric acid, washing using 0.06-0.3 mol/l hydrochloric acid, then washing with water to obtain washed products, drying washed products with hot air stream, and then sieving to obtain final product.
	As seen from the above description, CN 106219544 A as abstracted by DERWENT-ACC-NO: 2016-802929, has no disclosure of any kind to Applicant’s claimed preparation method steps (5)-(6) of wherein lanthanum chloride and sodium hydroxide are simultaneously added to walnut shell biochar, in the form of a turbid solution, using a peristaltic pump to form a lanthanum chloride biochar composite. In contrast, CN 106219544 A as abstracted by DERWENT-ACC-NO: 2016-802929 discloses a process wherein a lanthanum compound, an alkaline earth metal compound and the plant material powder are first mixed together and only then is the carbonization step carried out. 

	3) Although Zhang et al. U.S. Patent Application Publication No.: 2021/0331149 A1 is NOT prior-art over applicant’s claims its disclosure is deemed to be relevant to the general field of invention of Applicant’s invention.
	Zhang et al. discloses a biochar-modified bismuth vanadate catalyst and a preparation method thereof, and a method for treating sulfonamide containing waste water are disclosed. The method for preparing the biochar-modified bismuth vanadate catalyst comprises preparation of a biochar: converting a walnut shell into a walnut shell biochar; preparation of a biochar-modified bismuth vanadate catalyst: dissolving a certain amount of P123 completely in concentrated nitric acid, adding ethanol, adding Bi(NO.sub.3).sub.3.5H.sub.2O and NH.sub.4VO.sub.3 while vigorously stirring, adding a biochar, adjusting the pH value, stirring for 0.5-2 hours, and then transferring the mixture to an autoclave, heating to 120.degree. C. in a blast drying box and maintaining at the temperature for 12 hours, and naturally cooling to ambient temperature, to obtain a yellow precipitate, washing and dried the yellow precipitate, to obtain a biochar-modified bismuth vanadate catalyst, see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764